Citation Nr: 1315293	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee with medial meniscal tear.

2.  Entitlement to a rating in excess of 20 percent for thoraco-lumbosacral degenerative disc disease with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



REMAND

The Veteran served on active duty from August 1991 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An October 2008 letter from William J. Markowski, M.D., and an October 2008 VA orthopedic surgery consultation note reveal that the Veteran was to be scheduled for outpatient left knee surgery with Dr. Markowski.  An October 2010 VA examination report indicates that an arthroscopic partial medial meniscecomy of the knee was performed in November 2008.  The Veteran reported in a December 2008 statement (VA Form 21-4138) that she had received treatment at Blue Water Orthopedics (Blue Water).  Moreover, a September 2008 letter from Dr. Markowski and a January 2011 VA primary care treatment note included among the Veteran's paperless records in the Virtual VA system reflect that she was referred for physical therapy for her left knee and had undergone an MRI of her back at unspecified medical facilities.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although the Veteran has submitted some treatment records from Dr. Markowsi and Blue Water, steps have not yet been taken with regard to obtaining the treatment records identified by Dr. Markowski and in the January 2011 VA primary care treatment note or with regard to the additional treatment records from Dr. Markowski and Blue Water.  The evidence reflects that there are likely additional private treatment records that have not yet been obtained. Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, if any additional treatment records reflect that the Veteran's service-connected left knee and/or back disabilities may have worsened since her most recent VA examination in August 2010, she should be afforded a new VA examination to assess the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private treatment provider from whom she has received post-service medical treatment for her service-connected left knee disability and back disability.  She shall also be asked to include the dates of all such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of her treatment for a left knee disability and a back disability from Dr. Markowski,  Blue Water Orthopedics, and any other identified private treatment provider from whom relevant records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.

2.  If any additional treatment records indicate that the Veteran's service-connected left knee disability and/or back disability may have worsened since her most recent VA examination in August 2010, she should be scheduled for a new VA examination to assess the current severity of the disability.

3.  If any benefit sought on appeal remains denied, the agency of original jurisdiction shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

